Exhibit 10.2
 
 
Board Compensation Plan
 


 
The Board Compensation Plan consists of:
 
Ø  
Each year, each Director shall receive 250,000 shares of common stock (or
options in the amount of 150% of the amount of shares) and warrants to purchase
125,000 shares of common stock.  The options and warrants will have an exercise
price equal to $0.50 and will have a three (3) year term.



Ø  
$1,000 for each non-officer director that physically attends a meeting as well
as traveling expenses



Ø  
$500 for each non-officer director on a telephonic meeting


